W. Scott LawlerCorporate/Securities AttorneyWSL@BoothUdall.com November 14, 2016Ms. Suzanne Hayes – Assistant DirectorOffice of Healthcare and InsuranceSecurities and Exchange Commissiontreet, N.E.Washington, D.C. 20549Re: YiLoLife Inc. (the “Company”)Amendment No. 2 to Offering Statement on Form 1-A Filed October 28, 2016 File No. 024-10579 Dear Ms. Hayes:The Company is in receipt of your comment letter dated November 10, 2016, regarding the Company’s filing referenced above. Below are the comments from your comment letter each followed by the Company’s responses thereto.Results of OperationsRevenues, page 34 Comment 1:1. Please revise the table of accrual based revenues for your subsidiaries to provide similar information related to the September 30, 2016 and comparative periods as well as an explanation for the increase/decrease, as applicable, in revenues for each subsidiary. Response to Comment 1:The Company has made the revisions requested by this comment. 1255 W. Rio Salado Pkwy., Ste. 215Tempe, AZ 85281P: 480.830.2700Booth Udall Fuller, PLCwww.BoothUdall.com3000 South 31st Street, Ste. 100Temple, TX 76502P: 254.870.5606 Page 2 of 2Critical Accounting PoliciesAccounts Receivable, page 36 Comment 2:2. Please update the table for the aggregate cash collections from NRC to your subsidiaries through September 30, 2016. Response to Comment 2:The Company has made the revisions requested by this comment. Please be advised that the Company has elected not to engage a participant in this offering. Sincerely,/s/ W. SCOTT LAWLER W. Scott Lawler, Esq.
